         Case 1:17-cr-00137-JGK Document 401 Filed 01/27/20 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew's Plaza
                                                     New York, New York 10007

                                                      January 27, 2020


VIAECF
                                                                  >JS'.):.: SllNY
The Honorable John G. Koeltl                                      L:OCUMENT
United States District Judge                                      ELECTRONICALLY FILED
Southern District of New York                                     DOC#
Daniel Patrick Moynihan U.S. Courthouse                           DATE F-ll_E_O_:   _-J---.---~--~,-,-·:.cJ::!::}-----
500 Pearl Street
New York, New York 10007

       Re:    United States v. Michelle Landoy, 17 Cr. 137 (JGK)

Dear Judge Koeltl:

         Defendant Michelle Landoy is scheduled to be sentenced on February 7, 2020. In light of
the defendant's interest in being sentenced after her codefendants (see Dkt. No. 243), the
Government respectfully requests that Landoy's sentencing be adjourned until a date in April 2020
or later. The Government notes that the parties would be available for sentencing in the morning
or early afternoon of April 7, 2020, if that date is convenient for the Court.

       The defendant, through counsel, consents to the requested adjournment.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         by:             Isl
                                               Kristy Greenberg/David AbramowiczJMichael Neff
                                               Assistant United States Attorneys
                                               (212) 637-24691652512107

cc: Aaron Mysliwiec, Esq. (via ECF)                .1DJ rJ v1v/\/ fo vo               f n_ I 'JA-7;          r1.ft7      I
                                                                                                                         /
                                                                                                                             JOJO
                                                                                                                                J
                                                    Af         1O:J0JtM,
